DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-054056, filed on 03/21/2017. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/15/2019 & 06/02/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Information Processing Apparatus and Method for Estimating Energy Consumption During Exercise or Physical Activity by a User.
Claim Objections
Claim 1 is objected to because of the following informalities: the subject matter of the claim is clear, however the way it is written makes it difficult to understand when read. Examiner suggests to amend the claims as follows for more clarity:  
which estimates energy consumed by the user while performing an exercise  the while performing the exercise is estimated from a  beating heart rate and .  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an acquisition unit configured to acquire physical characteristics  in claim-1. The current specification on (Pg.25, lines: 24) recites acquisition unit is a sensor. 
b)	a learning device configured to perform machine learning of the relation between the beating rate and the consumed energy in claim-9. 
The current specification on (Pg.28, lines: 19-30) recites, the control unit (130) is a central processing unit or CPU, and the control unit can function as the learning unit (132), the classification unit (134), and the estimation unit (136), and  (Fig.2) also shows the learning unit (132) as a block inside the control unit or CPU (130). 
For examination that limitation will be considered as functional block within a CPU or a processor. 
c)	a notification unit configured to notify the user of the estimated consumed energy  in claim-12, and a notification unit configured to make a notification to the user in a case where the estimator other than the estimator selected in the past is selected in claim-14. 
On (Pg.26, lines: 26-27) of the current spec recites the notification unit is an output unit which is a display. 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim-1 recites an acquisition unit configured to acquire physical characteristics of a user…an estimator estimates consumed energy by the user from beating rate and physical characteristics of the user, and 
claim-17 recites acquiring physical characteristics of a user… and estimating consumed energy by an activity performed by the user from a beating rate and physical characteristics of the user. 
The limitation acquire physical characteristic of a user, under its broadest reasonable interpretation can be performed by a readily available instrument like weighing machine for acquiring the weight or measuring the height or a pulse meter for acquiring pulse rate of the user. The estimator which is depicted in (Fig.2) as a part of a CPU which does the calculation of energy consumption using the height/weight and pulse rate of the user. 

This judicial exception is not integrated into a practical application because the claim only recites an additional element estimator to estimate the energy consumption. The estimator which does the practical calculation is part of a CPU or processor. A generic processor which is capable of performing mathematical calculation will be able to calculate the energy consumption using those two information, which amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.         
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application. The additional element of using a CPU or processor to calculate the energy consumption amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 16 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim-16 recites  a wearable terminal attached to a body of the user or an implant terminal inserted into the body of the user, the limitation “body of a/the user” encompass part of a human being.
9.	Claim 18 is rejected under 35 U.S.C. 101 because it recites “A program for causing a computer to implement a function” where a program is a non-statutory subject matter. The claim further recites the program performs a function for acquiring physical characteristics of a user; and a function for estimating consumed energy by an 5activity performed by the user from a beating rate and the physical characteristics of the user, those functions performed by the program is directed to an abstract idea without reciting significantly more, for the same reason as explained above for rejection of claims 1 and 17.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroda et al. in the publication (US 2008/0139952 A1).
Regarding claims 1 and 17 Kuroda discloses an information processing apparatus/method a biometric information processing device and method of estimating calorie expenditure of an user (Abstract), 
comprising: an acquisition unit configured to acquire physical characteristics of a user, the phrase “physical characteristics” is defined in the current specification on (Pg.20, lines: 25-26) as “physical characteristics such as a cardiopulmonary function”, Kuroda discloses (¶:[0017] the device has a heart rate detection unit that detects the heart rate of a subject), heart rate is a cardiopulmonary function; 
Kuroda further discloses and an estimator based on a relation between a beating rate and consumed energy the biometric information processing device has a calculation unit which calculates a relative heart rate from the acquired heart rate, and then calculates a relative oxygen intake based on the relative heart rate (¶:[0017]), wherein consumed energy consumed by an activity performed by the user is estimated according to the beating rates of the user by the estimator according to the physical characteristics of the user (¶:[0106] recites, calorie expenditure is calculated from oxygen intake while heart rate is varying proportionally to the intensity of the exercise or activity).
Regarding claim-2 Kuroda discloses the limitations of claim-1, Kuroda further discloses wherein the consumed energy is estimated by the estimator according to a fluctuation pattern of the beating rate of the user caused by a change in an exercise intensity of the activity performed by the user (¶:[0106] the information 
Regarding claim-3 Kuroda discloses the limitations of claim-2, Kuroda further discloses wherein the consumed energy is estimated by the estimator according to a pattern of an enhancement phenomenon of the beating rate of the user caused by the change in the exercise intensity of the activity performed by the user (¶:[0106] the information processing device calculate calorie expenditure from oxygen intake while heart rate is varying proportionally to the intensity of the exercise or activity) and (¶:[0032] recites, calorie expenditure calculation unit eliminates the data from the calorie expenditure when the heart rate is considered to fluctuate due to psychological effects on the user when resting), that fluctuation in heat rate while resting is same as the enhancement phenomenon described in the written specification and shown in (Fig.33).
Regarding claim-10 Kuroda discloses the limitations of claim-2, Kuroda further discloses wherein the change in the exercise intensity is acquired by an accelerometer attached to the user  an acceleration detector is used as the activity sensor for determining the pace of activity, as recited in (¶:[0064]).
Regarding claim-11 Kuroda discloses the limitations of claim-2, Kuroda further discloses the apparatus further comprising an instruction unit configured to prompt the user to perform a predetermined exercise so as to acquire the fluctuation pattern of the beating rate of the user caused by the change in the exercise intensity
Regarding claim-12 Kuroda discloses the limitations of claim-1, Kuroda further discloses the apparatus further comprising a notification unit configured to notify the user of the estimated consumed energy (¶:[0066] displays the user's calorie expenditure on the LCD screen).
Regarding claim-13 Kuroda discloses the limitations of claim-12, Kuroda further discloses wherein the notification unit makes a notification to the user for recommending the predetermined exercise to the user on a basis of the estimated consumed energy (¶:[0161] notify the user to perform a specific exercise load based on the relationship between the predetermined heart rate estimated calorie consumption  which enables the device to measure more accurate amount of maximum oxygen intake).    
Regarding claim-15 Kuroda discloses the limitations of claim-1, Kuroda further discloses wherein the beating rate is acquired by a heart rate meter or a pulse-meter attached to the user as shown in (Fig.1 & 2: element-40).
Regarding claim-16 Kuroda discloses the limitations of claim-1, Kuroda further discloses wherein the information processing apparatus includes one of a wearable terminal attached to a body of the user or an implant terminal inserted into the body of the user (Fig.1) shows the apparatus (10) as a wearable device attached to the user’s wrist.
Regarding claim-18 Kuroda discloses a function for acquiring physical characteristics of a user; and a function for estimating consumed energy by an activity performed by the user from a beating rate of the user on a basis of a relation between the beating rate and the consumed energy according to the physical characteristics of the user, which is similar to the limitations of claim-1,
Kuroda further discloses a program for causing a computer to implement the function (¶:[0039] recites, a control program for controlling the biometric information processing device using a computer). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2008/0139952 A1) by Kuroda et al. 
Regarding claim-4 Kuroda discloses the limitations of claim-3, Kuroda does not specifically disclose the apparatus further comprising: a plurality of the estimators, wherein one of the estimators is selected according to the physical characteristics of the user, and the consumed energy is estimated by the selected estimator. 
However shows in (Fig.8) a flow chart of calculating calorie expenditure where it shows when the calculated relative heart rate (RHRmax) is greater than 20%, the system uses an estimation to calculate the relative oxygen intake (RVO2max) using an equation and from that relative oxygen intake value it calculates the calorie expenditure, on the other hand when the relative heart rate is below 20%, the system sets the 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify invention of Kuroda to use two different estimator based on the algorithm used for calculating calorie expenditure, as taught by Kuroda (Fig.8).
Regarding claim-5 Kuroda discloses the limitations of claim-4, Kuroda further discloses wherein the estimator is selected according to a result of comparison between a fluctuation pattern of the beating rate of the user caused by a change in the exercise intensity of the activity performed by the user and a fluctuation pattern of a beating rate caused by a change in a predetermined exercise intensity associated with each of the estimator (¶:[0165] calorie expenditure is calculated from oxygen intake value based on heart rate is within a range that varies proportionally to the intensity of the activity or exercise) which is depicted in (Fig.8) when the relative heart rate is greater than 20%, and the situation where the heart rate does not vary proportionally to the intensity of the activity such as when the user is resting as recited in (¶:[0032-0033]).
Regarding claim-6 Kuroda discloses the limitations of claim-4, Kuroda further discloses wherein a cluster to which a fluctuation pattern of the beating rate of the user belongs is searched on a basis of a fluctuation pattern of the beating rate of the user caused by a change in an exercise intensity of the activity performed by the user, and the estimator associated with the searched cluster is selected (¶:[0028] recites, the maximum oxygen intake VO2max value is acquired from a 
Regarding claim-7 Kuroda discloses the limitations of claim-6, Kuroda further discloses wherein the cluster to which the fluctuation pattern of the beating rate of the user belongs is searched by calculating each estimation likelihood of each of the estimator by using the fluctuation pattern of the beating rate of the user caused by the change in the exercise intensity of the activity performed by the user (¶:[0106] the information processing device calculate calorie expenditure from oxygen intake while heart rate is varying proportionally to the intensity of the exercise or activity), 
a fluctuation pattern of consumed energy corresponding to the fluctuation pattern of the beating rate, and a fluctuation pattern of consumed energy estimated by inputting the fluctuation pattern of the beating rate into each of the estimators, of the user, and by comparing the calculated estimation likelihoods (¶:[0162] recites, the calculation process changes based on whether or not the relative heart rate RHRmax is greater than or equal to 20% caused by fluctuation of heart rate). 
Regarding claim-8 Kuroda discloses the limitations of claim-7, Kuroda further discloses wherein a parameter which enhances the estimation likelihood is searched
Regarding claim-14 Kuroda discloses the limitations of claim-4, Kuroda further discloses the apparatus further comprising a notification unit configured to make a notification to the user in a case where the estimator other than the estimator selected in the past is selected according to the physical characteristics of the user (¶:[0215] the calculated total calorie expenditure based on the heart rate is displayed on the LCD screen).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2008/0139952 A1) by Kuroda et al. in view of the publication (US 2001/0016689 A1) by Heikkila et al.
Regarding claim-9 Kuroda discloses the limitations of claim-6, Kuroda does not specifically discloses the apparatus further comprising a learning device configured to perform machine learning of the relation between the beating rate and the consumed energy for each cluster by using the fluctuation pattern of the beating rate caused by the change in the predetermined exercise intensity belonging to the cluster and the fluctuation pattern of the consumed energy corresponding to the fluctuation pattern of the beating rate.
However, Heikkila discloses a methods for determining energy metabolism levels are based on measuring the heart rate during an exercise, where energy consumption has been estimated by an equation according to a formula, as recited in (¶:[0003]), 
Heikkila further teaches, (¶:[0036]  in lieu of a formula based calculation a neural network based estimation is used), neural network based estimation is synonymous to machine learning. It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the formula based calculation  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792